Per Curiam.

The respondent has been found guilty of professional misconduct in that, when representing his wife as defendant in a personal injury action, he requested the Trial Justice to grant a stay of execution in the event of a decision adverse to his wife and that, after such stay was granted, he caused to be recorded two deeds of real property executed by his wife conveying to him title to the real estate owned by her. The Trial Justice considered such act an imposition upon the court.
There was ample evidence to sustain the finding of the referee. Such conduct on the part of an officer of the court may not be condoned.
The respondent, accordingly, should be’suspended for a period of three months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Bespondent suspended for three months.